DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Duplicate Claims
	Applicant is advised that should claim 3 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, line 4 of claim 10 recites "on one face of the thermoelectric element layer", however, it is unclear if the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al. (WO 2016/039022 - see equivalent US 2017/0179363).
	Regarding claim 1, Hayashi discloses a thermoelectric conversion device layer comprising: a thermoelectric conversion module comprising: a film substrate (12a in Fig. 6B), a thermoelectric element layer on one face of the film substrate in which a P-type 
	With regard to the limitation "the sealing base material layer having a water vapor transmission rate at 40°C and 90% RH, as prescribed in JIS K7129:2008, of 10 g m-2 day-1 or less", the instant specification describes the composition of the sealing base material layer on page 14, and Hayashi describes layers 24a and 24b in Fig. 6B as being comprised of the materials listed in paragraphs [0050] - [0060].  Hayashi discloses the constitutions of the two substrates are the same as each other ([0044]).  When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or 
	With regard to the limitation "the sealing layer has a water vapor transmission rate at 40°C and 90% RH, as prescribed in JIS K7129:2008, of 200 g m2 day-1 or less", the materials described in paragraph [0140] of Hayashi are similar to those described on pages 9 and 10 of the instant specification.  When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding claims 3 and 12, Hayashi discloses all the claim limitations as set forth above. Hayashi further discloses on an other face of the film substrate, an additional sealing layer (12b in Fig. 6B; it is noted that the limitation "an additional sealing layer" does not specify the material composition of the sealing layer; therefore, layer 12b satisfies the requirements of the limitation).
	Regarding claim 4, Hayashi discloses all the claim limitations as set forth above.  Hayashi further discloses a main component constituting the sealing layer is an acrylic resin or epoxy resin ([0140]).
	Regarding claim 5, Hayashi discloses all the claim limitations as set forth above.  Hayashi further discloses the sealing layer has a thickness of 5 to 50 microns ([0142]).

	Regarding claim 7, Hayashi discloses all the claim limitations as set forth above. Hayashi further discloses the sealing base material layer has a thickness of 25 microns ([0303] L10).
	Regarding claim 8, Hayashi discloses all the claim limitations as set forth above. Hayashi further discloses wherein the thermoelectric element layer and the sealing layer come into direct contact with each other (20 in relation to 16 in Fig. 6B).
	Regarding claim 9, Hayashi discloses all the claim limitations as set forth above. Hayashi further discloses the sealing layer is composed of a sealant having pressure sensitive adhesiveness ([0140]).  
	With regard to the limitation "the sealing layer is composed of a sealant having pressure sensitive adhesiveness", the materials described in paragraph [0140] of Hayashi are similar to those described on pages 9 and 10 of the instant specification.  When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

	Regarding claim 11, Hayashi discloses a thermoelectric conversion device layer comprising a thermoelectric conversion module comprising a film substrate (12a in Fig. 6B), and a thermoelectric element layer on one face of the film substrate in which a P-type thermoelectric element layer and an N-type thermoelectric element layer are alternately arranged to be adjacent to each other in an in-plane direction and disposed in series ([0116]; [0200]; 16 in Fig. 6B); (16 in Fig. 6B); and a sealing layer on a face of the thermoelectric element layer opposite the film substrate (20 in Fig. 6B; [0140]; it is noted that the term "on" does not require direct physical contact or the absence of intermediate components), wherein the sealing layer is composed of a curable resin (epoxy resin ([0140]).
	Regarding claim 13, Hayashi discloses all the claim limitations as set forth above.  Hayashi further discloses the polymer compound is a polyimide ([0050]; [0044] discloses the constitutions of the two substrates are the same as each other).


Response to Arguments
Applicant's arguments filed 02/14/2022 have been fully considered but they are not persuasive.  Specifically, applicant argues the positioning of the layers as required in the currently amended claims are different from Hayashi because the oxide layer 18 in Hayashi is between the thermoelectric conversion layer 16 and the pressure sensitive adhesive layer 20 whereas the sealing base material layer of the present application is positioned on a face of the sealing layer opposite the face where the thermoelectric conversion layer is positioned.
In response to applicant's argument, as set forth above, Figure 6B of Hayashi depicts a sealing layer on a first face of the thermoelectric element layer (20 in Fig. 6B; [0140]; it is noted that the term "on" does not require direct physical contact or the absence of intermediate components); a sealing base material layer on a second face of the sealing layer, the second face being opposite a first face of the sealing layer that is on the first face of the thermoelectric element layer (24a and 24b in Fig. 6B; [0044] discloses the constitutions of the two substrates are the same as each other).
Applicant’s remaining arguments with respect to claims 1 and 3-13 have been considered but are moot because the arguments are directed to a different embodiment than the embodiment of Figure 6B of Hayashi which is relied upon to teach the limitations claimed as set forth above.
It is noted that the claim amendments overcome the 112 rejections of record in the previous office action.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726